PER CURIAM.
Frederick Pitchford appeals the district court’s1 adverse grant of summary judgment in his civil-rights action against the City of Earle, Arkansas, and some of its officials. After careful review, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir.2002) (standard of review), we conclude that summary judgment was proper for the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas.